Citation Nr: 1501649	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial higher (compensable) rating for hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection and a noncompensable rating for hypertension, effective September 1, 2008.  

In July 2011 and May 2014, the Board remanded this appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was last remanded by the Board in May 2014, partly to schedule the Veteran for a VA cardiovascular examination to determine the current severity of his service-connected hypertension.  

A September 2014 notation in the record indicates that the Veteran failed to report for a VA cardiovascular examination scheduled in regard to his claim for a higher (compensable) rating for his service-connected hypertension.  

Although there is a notation in the record that the Veteran failed to report for the September 2014 VA cardiovascular examination, the actual notice of the examination is not of record.  Additionally, in a May 2012 informal hearing presentation, the Veteran's representative specifically indicated that the RO had failed to provide the Veteran with hard copies of his prior examination notifications, and the Board discussed the representative's contentions in the May 2014 remand.  

The Board also observes that an October 2014 deferred rating decision indicated that a copy of the letter sent to the Veteran concerning his examination date and time should be obtained and uploaded into the claims file.  However, the copy of the letter sent to the Veteran is not of record.  

The Veteran should be scheduled for another examination and a copy of the notice letter regarding the date and time of the appointment should be associated with the claims file so that the Board has a basis to discern whether the Veteran was provided notice of the scheduled examination.  

The Board notes that the Veteran was last afforded a general medical examination in September 2008 and that since that time the Veteran reported that his blood pressure was extremely high that he was currently taking medication for his hypertension.  In addition to the notice issue described above, the record clearly raises a question as to the current severity of the Veteran's service-connected hypertension.  

As such, the Board finds that this case must again be remanded to attempt to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board reminds the Veteran that the duty to assist is not a "one-way street."  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his hypertension since February 2010.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected hypertension.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's hypertension must be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  

Notify the Veteran that the purpose of the examination requested in this remand is to obtain information or that may be dispositive of the appeal.  A copy of the notice to the Veteran regarding the scheduled examination must be associated with the claims file.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




